By this action the plaintiff seeks to recover for legal services rendered to the defendant, The Merchants National Bank of New Bedford (the bank), in its capacity as administrator of the estate of Joseph Costa, Jr. The bank filed a petition for interpleader, admitting that the amount claimed for legal fees is due, but asserting that one Joseph Ferreira had a similar claim and requesting, inter alia, that Ferreira be made a party defendant and that the rights and interests of the plaintiff and Ferreira to the amount due for attorney’s fees be adjudicated. By interlocutory decree the court ordered that the sum in controversy be deposited in a savings account at the bank until further court order and allowed certain legal expenses and costs to the bank. After a trial on the merits the judge found that an oral modification of their original agreement had been made between the two attorneys whereby the fees for legal services were to be divided equally rather than two-thirds to Ferreira and one-third to Kisloff as originally provided and found that the bank is indebted to the plaintiff for one-half the sum in controversy, plus interest. Ferreira filed nineteen requests for findings of fact and rulings of law, all but three of which were denied by the trial judge. Ferreira’s substitute bill of exceptions brings a number of issues before this court. After a careful review of all of them, we are of the opinion that his position is without merit and that the findings and rulings of the trial judge are amply warranted.

Exceptions overruled.